Title: To Thomas Jefferson from Benjamin Gorton, 22 December 1802
From: Gorton, Benjamin
To: Jefferson, Thomas


          
            Respected
              friend
            Troy December 22d. 1802.
          
          I have taken the liberty to present you with a Scriptural account of the Millennium or Christs Reign on Earth a Thousand years, not that I Suppose you ignorant of that important event—but fearing you like many others may not have Sufficiently contemplated the Subject in all its parts—have as a friend to your never dying Soul thought propper to put you in remembrance More fully of that important day—   I have long been impressed with the certainty of that event, not meerly as an opinion of mine, but as founded on holy writ (as you will find by perusing the Book in all its parts) and not Supposing with many that it is only to be Spiritual and in Some way which we Know not, but exactly as related litterally or more full and Compleat—as Gods power is not abated—and also believing that that day is fast approaching—therefore calls for our more Serious attention—and being desirous of communicating this information fully to the Children of men generally—have thought propper to have a Number of those Books printed in order for circulation—and you are well aware that Books of a Serious Nature are not Soon received by the worldly minded as those of a more worldly Nature are—although of much more importance—as I believe you must on Mature reflection acknowledge—when Christ tells us to watch that that day does not come on us unawares
          Seing this publication is not made from lucrative views as you will Se by the former part of the Book is Set forth. I have thought proper to make application to you beleiveing from information that you are not a Stranger to true benevolence—and that as God has placed you in an ellevated Sittuation wherein by your influence you may do much Good or harm as you may be disposed—I flatter my Self you will not think this matter unworthy your Notice and by your influence in Such way as you may think propper—be instrumental in giving them a circulation and asist in doing what Christ Said Should be done before the end come. Mathew XXIV—14th verse—God has done great things for you in a temporal Sence—and from whom Much has been Given Much will be required—the greater the blessings are we recieve from God the greater the obligation we are under to Serve him—We and all we have are Gods and at the hour of Death we Shall be as respects the flesh on a level—But Spiritually & eternally a  to our works or deeds done in the body when in State of probation or trial—for God has made us free Morral agents—and wishes us to accept Salvation which is offered to all by humble obedience to his will—
          If therefore on perusal of this Book you can Say any thing in its behalf Seperate from any advantage of mine please to do it and God will reward you if done to his Glory—and you will recieve the thanks and prayers of your Sincere friend and well wisher—
          
            Benjn. Gorton
          
        